Title: To George Washington from Brigadier General William Maxwell, 19 December 1778
From: Maxwell, William
To: Washington, George


  
    Sir
    Elizth Town [N.J.] 19th Decmr 1778
  
I have the plasure to inclosed to Your Excellency two New York papers one of which contains a parragraph with a large sample of the old Story of the Fox & Sower grapes.
  and in another the distressed and disapointed state of the Refugees more than I thought they would be permited to express to the Publick. I wish Your Excellency would give me some directions concerning Hatfield and the others imprisoned here by Your Excellency’s & Lord Stirlings Orders, the Torys and their connections is making a great dust about them, they have been at the Chief Judge for a Hebuscorpus and has presented it as they said, but I would not look at it, they told me it was to have them moved with their Crimes to the Judge. If You will give me Orders I will send Hatfield with the others to Your Excellency and I am of opinion that Summerset Jail would be  
    
    
    
    a much better place for them than this; but I submit it to your Excellency and am Your Most Obedt Humble Servant
  
    Wm Maxwell
  
  
    N.B. Your Excellencys Instruction to me seems to prevent me from sending over a Flagg of any kind unless By Your Excellency’s or the Governors orders; The Comy Genl of Prisoners will want to send Letters Frequently and Prisoners also, very possably Flour for <the> Prisoners, Money &Ca, I should be glad to know whether Your Excellency means that I should obey the Orders Litteraly or not.
  
  
    W.M.
  
  
I have sent the Brigade Quarter Master for the Remdr of the Cloathing for the Brigade Your Excellency will please to give him an Order for that purpose.
  
